ICJ_051_NorthSeaContinentalShelf_DEU_DNK_1969-02-20_JUD_01_ME_04_FR.txt. OPINION INDIVIDUELLE
DE M. BUSTAMANTE Y RIVERO, PRÉSIDENT

1. Je partage les opinions exprimées dans le texte de l'ariêt et les
conclusions de son dispositif, sauf en ce qui concerne Je paragraphe 59
au sujet duquel je dois faire la réserve qu’on trouvera ci-dessous. Je crois
néanmoins possible d’énoncer quelques considérations supplémentaires,
à l'appui de certains principes et règles de droit sur lesquels les Parties
pourraient aussi se fonder pour procéder à la délimitation dont elles se
sont réservé la mise en œuvre dans l’article premier, paragraphe 2, des
compromis par lesquels la Cour a été saisie.

2. Le raisonnement que j'ai suivi pour élaborer la présente opinion a
été le suivant: bien que l'institution du plateau continental soit une
institution nouvelle, il est de fait que maintenant son application s’est
largement généralisée. Nombreux sont les Etats, appartenant à tous les
continents, qui en ont adopté les bases fondamentales dans leurs législa-
tions et qui les mettent constamment en œuvre. Dans ce sens, il n’est pas
exagéré de dire que le régime du plateau continental a aujourd'hui une
existence concréte et une vitalité croissante.

Les proclamations gouvernementales qui étaient à l’origine de sa
création (au nombre de vingt-cinq à peu près) n’ayant été que rarement con-
testées et, au contraire, ayant fait école, acquièrent de ce fait le caractère
d'éléments valables au point de vue du droit international. Certes,
quelques proclamations ont été l'objet de réserves de la part de certains
Etats tiers, mais ces réserves étaient motivées par le fait que les droits
proclamés sur le plateau continental donnaient à cette notion une portée
considérée comme excessive par les Etats opposants: il faut donc en
conclure que la formulation de telles réserves n’a fait que constituer un
témoignage de plus du caractère désormais effectif de l'institution. La
doctrine des auteurs a fermement appuyé la conception du plateau et
reconnu comme légitime son fondement juridique, à savoir: l’utilisation
des ressources naturelles de son lit et de son sous-sol au profit des peuples
voisins et de l'humanité en général. Dans plusieurs actes contractuels
bilatéraux, des Etats ont ultérieurement confirmé le système en l’adoptant
pour leurs relations mutuelles. Enfin, la conférence de Genève a essayé
de systématiser les principes de la nouvelle institution dans la Convention
sur le plateau continental de 1958 et de chercher à préciser les méthodes
qui permettent de les appliquer.

58
58 PLATEAU CONTINENTAL (OP. IND. BUSTAMANTE Y RIVERO}

Etant donné l’apparition récente de cette nouvelle branche du droit
maritime et l'expérience encore limitée et pas toujours heureuse que l'on
possède de ses méthodes d'application, il est compréhensible que certaines
hésitations aient pu être éprouvées au sujet de l'incorporation formelle de
tous ses principes et normes dans le droit international général. I! me
semble cependant que certains concepts de base au moins, dont l'accep-
tation répond à une opinion à peu près unanime, ou dont le sens découle
nécessairement de la notion même du plateau continental, sont déjà
assez profondément ancrés pour que cette incorporation soit possible.
C’est d’ailleurs ce que déclare l'arrêt en ce qui concerne, par exemple, les
deux principes énoncés au paragraphe 85, alinéas a) et b) visant, le
premier, l'obligation de négocier imposée aux Etats intéressés, aux fins de
la délimitation de leurs plateaux, et le second l’application de principes
équitables pour déterminer les droits des parties qui y prennent part. Ces
deux principes, expressément formulés dans la proclamation Truman,
traduisent respectivement la faculté exclusive de l'Etat, en tant que sou-
verain, de décider lui-même des limites assignées au territoire national, et
la nécessité d'introduire dans les négociations sur le plateau continental,
complexes en elles-mêmes et fréquemment pleines d’imprévu, cet élément
de bonne foi et de souplesse qu'est l'équité et qui concilie les besoins d'un
voisinage pacifique et la rigidité de {a loi. Un troisième principe est posé
par l'arrêt (par. 85, al. c)) lorsqu'il considère comme établi le concept
que le plateau continental de tout Etat maritime est le prolongement
naturel de son territoire et ne doit pas empiéter sur ce qui est le prolonge-
ment naturel du territoire d’un autre Etat. Cette notion du « prolonge-
ment » est également implicite dans l'expression «adjacentes aux côtes »,
quiest utilisée dans la description du plateau continental à l’article premier
de la Convention de Genève de 1958. Je montrerai plus loin que la notion
de «prolongement», qui prend l’aspect de la «convergence» dans les
configurations géographiques particulières aux mers fermées, entraîne
certaines limitations touchant le tracé des plateaux situés dans ces mers.

3. Je suis néanmoins d’avis qu’outre les principes essentiels que je viens
de citer, il est possible d’en déduire d’autres de Ia notion acceptée de
plateau continental, soit qu’on les recherche dans la proclamation
Truman ou dans les articles 1 et 2 de la Convention de Genève, soit
qu'ils puissent constituer la conséquence logique et nécessaire de l’adap-
tation des principes de base à certains faits géographiques inéluctables
dont on trouve des exemples dans le monde. J'énumère ci-après ces
principes supplémentaires éventuels.

4. La notion, déjà examinée, de « prolongement naturel » du territoire
de l’État côtier implique, par une nécessité logique évidente, un rapport
de proportionnalité entre la longueur des côtes du territoire d’un Etat et
l'étendue du plateau continental relevant dudit territoire. Parallèlement,

59
59 PLATEAU CONTINENTAL (OP. IND. BUSTAMANTE Y RIVERO)

en ce qui concerne les rapports entre Etats, la conclusion s'impose que
celui qui posséde une céte plus longue aura un plateau plus étendu. Ce
genre de proportionnalité est donc, 4 mon avis, un autre des principes
que comportele droit du plateau continental. L’arrét, dans ses paragraphes
94 et 98, mentionne cet élément comme l’un des facteurs à prendre en
considération pour la délimitation d’un plateau; la Cour ne lui a pas
cependant conféré le caractère d’un principe obligatoire.

La question qui précède amène tout naturellement à celle de la méthode
à appliquer pour mesurer la longueur de la côte du territoire d’un Etat
et, en ce qui concerne le plateau continental, je ne partage pas l’idée
selon laquelle cette longueur doit être mesurée comme dans le cas de la
mer territoriale, suivant la laisse de basse mer. Ce critère, établi par la
Convention de 1958, trouve probablement son origine dans le fait que
l'institution du plateau continental est historiquement postérieure à
celle de la mer territoriale et l'on a peut-être pensé qu'une apparente
similitude entre les deux cas en rendait l’adaptation possible. En réalité,
il s’agit de cas différents. Le plateau n’étant qu’un prolongement naturel
du territoire, en fait partie intégrante et s’identifie physiquement avec
lui, pour former une seule masse terrestre. Une ligne de séparation entre
le territoire et le plateau constituée par la laisse de basse ‘mer serait une
limite variable, capricieuse et de plus étrangère à la notion du plateau. En
définitive, la laisse de basse mer ne tient qu’à un élément changeant et
irrégulier de la surface, à savoir le relief ou la topographie de la côte. Cet
élément aléatoire, soumis à des circonstances physiques et géographiques
multiples, ne semble pas être le plus adéquat pour définir la ligne de
départ d’une masse terrestre comme le plateau. dont le lien étroit avec
le territoire est indiscutable. J! faut trouver une ligne de base plus stable
et celle-ci pourrait être obtenue en mesurant la longueur de la côte
d’après sa direction générale, au moyen d'une ligne droite tracée entre
les deux points extrêmes de la frontière maritime de l'Etat considéré. Au
paragraphe 98 l'arrêt mentionne cette solution comme l’une des solutions
possibles en l’espèce. Je dois ajouter que le principe de l'équité, qui
s’appliquerait simultanément comme l'un des éléments devant régir la
délimitation à effectuer, permettrait de surmonter toute difficulté pou-
vant se présenter en pratique.

ll faut aborder ici un autre sujet très voisin. Je ne partage pas non
plus la conception de la Convention de Genève de 1958 selon laquelle le
plateau continental ne commence qu'après la limite extérieure de la mer
territoriale. Une telle conception me semble artificielle et même fort
discutable, non seulement parce qu'elle contredit l'idée de l’adjacence
aux côtes évoquée dans l’article premier de ladite convention, mais surtout
parce qu’elle bouleverse la notion géologique du territoire dont le plateau
continental n’est qu’un prolongement physique sous la mer territoriale
et même au-delà de celle-ci. La géologie n’admet ni rupture ni espace

60
60 PLATEAU CONTINENTAL (OP. IND. BUSTAMANTE Y RIVERO)

intermédiaire entre la côte du territoire et la ligne où serait censé com-
mencer le plateau à la limite extérieure de la mer territoriale. Il me semble
que la vérité est autre: que la mer territoriale est surjacente à la partie du
plateau la plus proche de la côte. Mais aucune différence géologique
n'existe entre le lit de la mer territoriale et celui qui s’étend au-delà de la
limite extérieure de cette mer. Les deux lits ne constituent, en effet,
qu'une seule formation géologique: le plateau continental, dont la
caractéristique est d'être une zone peu profonde par rapport au niveau
de la mer surjacente et qui prolonge graduellement le continent jusqu’au
socle continental à partir duquel une forte déclivité se produit brusque-
ment et où l’on arrive aux grandes profondeurs de la haute mer.

5. Si, en partant du critère adopté par la Convention, comme il a été
dit, la possibilité d'utiliser les ressources naturelles du lit et du sous-sol
maritime proches de la côte a été le motif déterminant de la création du
plateau continental, il va de soi qu’il faut énoncer certains principes
fondamentaux qui donnent une base au régime juridique pour l'explora-
tion et l’exploitation de ces ressources.

A mon avis, le fait de prendre en considération l’existence ou Ia loca-
lisation de ressources naturelles dans la zone d’un plateaü continental,
loin de constituer en principe un élément essentiel de jugement pour le
tracé d’une délimitation par rapport au plateau voisin, risque plutôt
d'intervenir comme un élément de perturbation au détriment de l’équité.
Mais le juge ne peut pas non plus rester étranger à la réalité et celle-ci
témoigne qu’à l’origine de la notion de plateau continental, ouvrant
aux Etats riverains la possibilité d'exploiter les richesses qu'il contient,
on trouve un critère d’intérêt social et économique. C’est pourquoi il est
indispensable d'examiner si, sur la base des éléments fournis par le con-
cept accepté de plateau continental et contenus dans les proclamations
initiales, dans la doctrine, dans les travaux de Genève et dans la pratique
des Etats, il est possible de faire certaines formulations, visant la coor-
dination entre les notions fondamentales de l'institution et les données
présentées par les circonstances géographiques, les exigences techniques
ou les impératifs économiques. Cette idée de coordination est condensée
dans les principes et règles que j'énonce ci-après:

a) L'Etat riverain exerce des droits souverains sur le plateau continental
relevant de son territoire aux fins de exploration et de l’exploitation
des ressources naturelles qui s’y trouvent.

b) Les droits souverains de l'Etat sur son plateau continental sont
exercés indépendamment de Fexistence ou de l’inexistence de res-
sources naturelles dans ledit plateau.

c) La délimitation de tout plateau continental n’est pas en principe
subordonnée à l’emplacement ou à l'orientation des dépôts ou gise-
ments de ressources naturelles pouvant exister dans la région où le
plateau se trouve, à moins que des circonstances décisives l’imposent
ou qu’un accord en sens contraire m’intervienne entre les Etats
intéressés sans préjudice des droits des tiers.

61
61 PLATEAU CONTINENTAL (OP. IND. BUSTAMANTE Y RIVERO)

d) L’exploitation d’un gisement s’étendant des deux côtés de la limite
d’un plateau continental sera réglée par les Etats limitrophes con-
formément aux principes d’équité et, de préférence, selon le sytème
d’exploitation commune ou un autre système qui ne nuise pas a
l'efficacité des travaux ou à Pimportance des rendements. (La Cour
a, dans le paragraphe 97, abordé la question des gisements en tant
que l’un des facteurs devant être raisonnablement pris en considération
par les Parties.)

6. La situation géographique spéciale des plateaux continentaux en
cause exige, à mon avis, la recherche de règles de droit, elles aussi spéciales
pour permettre aux Parties d'aboutir à une délimitation juste et équitable.
Les problèmes dont la Cour est saisie doivent être situés dans leur cadre
géographique propre. Les plateaux continentaux du Danemark, de la
République fédérale d'Allemagne et des Pays-Bas, dont la délimitation
doit être faite, relèvent respectivement des territoires de ces trois Etats,
qui se trouvent du côté est de la mer du Nord, plusieurs autres Etats
bordant au nord, au sud et à l'ouest le reste du périmètre approximative-
ment ovale de cette mer quasi fermée. L'espace ainsi circonscrit est
occupé par les divers plateaux nationaux, dont la profondeur ne dépasse
pas 200 mètres au-dessous du niveau des eaux (exception ‘faite de la
fosse norvégienne). Les Parties sont d’accord sur ce fait.

Cette configuration géographique spéciale de la mer du Nord confère
aux plateaux continentaux qui s’y trouvent compris certains aspects
caractéristiques en ce qui concerne leur localisation, leur forme et leur
délimitation réciproque et ces aspects influent sur son régime de droit.
Les aspects en question sont les suivants:

a) Dans cette sorte de configuration, le prolongement naturel du
territoire de chaque Etat, en partant du littoral, est orienté en direction
du large, vers l’espace central de la mer considérée, les lignes de délimi-
tation latérale de chaque plateau convergeant naturellement et nécessaire-
ment vers ledit espace central. Le principe de convergence est donc normal
pour la délimitation des plateaux dans ce genre de mer à moins que les
Parties ne conviennent d’une autre solution.

b) La convergence naturelle des lignes latérales de délimitation entre
plateaux voisins appartenant à ces mers élimine en fait la possibilité
de donner auxdites lignes une direction réciproquement parallèle et,
par conséquent, d'obtenir des plateaux de forme rectangulaire. Cette
convergence introduit donc un facteur nouveau et que la nécessité
d'éviter tout chevauchement ou empiétement rend pratiquement inéluc-
table, à savoir: le rétrécissement progressif du plateau à mesure qu’il se
rapproche du sommet central; le plateau prend alors approximativement
la forme d’un trapèze ou d’un triangle, selon que l’espace maritime central
est soit plus ou moins allongé, soit plutôt circulaire.

Compte tenu de ces faits qui exigent d’adapter la notion de «pro-
longement » aux impératifs de la géographie, et en ne me référant pour le

62
62 PLATEAU CONTINENTAL (OP. IND, BUSTAMANTE Y RIVERO)

moment qu’au problème de la délimitation faférale, je crois qu'il est
justifié d’établir dans le cas d’espèce, comme règle à suivre par les Etats
Parties, l'adoption du système des lignes de délimitation convergentes
pour le tracé des limites latérales du plateau continental de la République
fédérale d'Allemagne, aussi bien du côté germano-danois, au nord, que
du côté germano-néerlandais, au sud; tout cela bien entendu en tenant
compte des deux éléments essentiels suivants:

1) la délimitation ne sera faite qu’au-dela des lignes de délimitation
partielle déterminées par les accords du 1°" décembre 1964 et du
9 juin 1965, déja cités (points D et B de la carte figurant comme annexe
16 au contre-mémoire),

li) les extrémités des deux lignes latérales à tracer rencontreront la ligne
ou, le cas échéant, le point indiquant le côté occidental ou sommet du
plateau allemand, dont la situation juridique spéciale est décrite à
Valinéa f) du présent paragraphe. C’est aux Parties de choisir la
méthode ou les méthodes pour mettre en œuvre cette délimitation
latérale, conformément aux termes des compromis en vigueur, ainsi
que de combiner lesdites méthodes avec le principe de l’équité, comme
il a été prévu au paragraphe 85 de l’arrêt.

c) La convergence des limites latérales de ce type de plateau amène
nécessairement à considérer une délimitation différente et nouvelle, celle
du sommet ou limite finale du plateau en cause dans la zone où le contact
avec l’extrémité ou sommet du plateau de l'Etat qui est en face risquerait
de produire un conflit de droits. Cette délimitation s'opère habituellement
par le tracé d’une ligne médiane, sauf convention contraire des Parties ou
en présence de circonstances spéciales. En ce qui concerne la mer du
Nord, l’emploi de la ligne médiane par la plupart des Etats riverains dans
les accords de délimitation de leurs plateaux dont mention sera faite plus
loin montre qu’un droit régional coutumier s’est formé à ce sujet.

d) Les caractéristiques visées dans les trois alinéas précédents ne sont
pas à mon avis des expressions ou concepts nouveaux du droit visant le
plateau continental mais constituent simplement des adaptations logiques
d’autres principes déjà exposés sous l'influence insurmontable des faits
géographiques. Par exemple, la convergence n'est qu’un aspect du
principe du prolongement naturel du territoire, ce prolongement se
trouvant rétréci dans une certaine mesure par l'effet de contraintes
résultant de la géographie locale. La détermination du sommet, en tant
que l’une des limites du plateau continental, est implicite dans la définition
de celui-ci, puisqu'il ne doit pas être indéfini et ne pas se prolonger non
plus au-delà du domaine voisin, c’est-à-dire au-delà du sommet du
plateau de l’Etat opposé, ni au-delà des points où la profondeur de la
mer puisse dépasser l’isobathe des 200 mètres, si l’on adopte la Conven-
tion de 1958. Le principe de ce qui est raisonnable s’applique, je le crois,

63
63 PLATEAU CONTINENTAL (OP. IND. BUSTAMANTE Y RIVERO)

dans tous les cas, pour reconnaître comme légitimes en droit ces variantes
occasionnelles des principes et des règles qui constituent le fondement du
régime juridique du plateau continental contenu dans sa définition
généralement acceptée, et qui ont été avalisés par Vadhésion suffisam-
ment répétée de l’opinio juris entre les Etats et par la doctrine des auteurs.

Il convient d’ajouter que l’exposé de ces idées n'implique pas que son
auteur désire préconiser l’application, dans le cas d’espéce, du système
des secteurs (notion qui, du point de vue strictement technique, ne
correspond pas a la situation dans la mer du Nord) et moins encore
distribuer entre les Etats parties des portions de pareils secteurs pris
sur l’ensemble du plateau. La thèse de l’auteur concerne notamment le
fait que, dans la mer du Nord, compte tenu de sa configuration particu-
lière, et surtout dans le côté est, les lignes de démarcation latérales des
plateaux nationaux convergent nécessairement vers la zone centrale et
qu'il faut démarquer non pas seulement les limites latérales de chaque
plateau mais aussi le sommet ou limite finale afin de fixer en droit la
relation de voisinage avec le plateau de l'Etat opposé.

e) ll reste à ajouter — et la remarque me paraît non pas simplement
importante mais peut-être décisive — qu'en pratique bon nombre des
plateaux continentaux de la mer du Nord ont déjà été délimités, totale-
ment ou en partie, d'après les principes mêmes que je viens d’énoncer.
En d’autres termes, un droit conventionnel assez généralement répandu
et accepté existe sur ce sujet entre les Etats riverains de la mer du Nord.
I] suffit d'examiner les accords anglo-norvégien du 10 mars 1965, anglo-
néerlandais du 6 octobre 1965, dano-norvégien du 8 décembre 1965 et
anglo-danois du 3 mars 1966 pour s'assurer que le système des lignes de
convergence vers l'espace central et l’utilisation de la ligne médiane entre
Etats se faisant face ont été invariablement adoptés pour la délimitation
des plateaux, en ce qui concerne leurs sommets. Les accords germano-
néerlandais du 1°’ décembre 1964 et germano-danois du 9 juin 1965 sur
la délimitation latérale des plateaux à proximité de la côte montrent eux
aussi que les deux lignes partielles qui y ont été tracées, bien qu’inter-
rompues dans leur trajet, présentent le caractère de lignes latérales con-
vergeant vers la région centrale de la mer. Par la suite, quand dans cette
opinion, je signale aux Parties l'obligation de s’en tenir pour la délimita-
tion du plateau continental allemand aux règles énoncées dans le para-
graphe 6, je ne fais rien d’autre que de constater l'existence d’un droit
coutumier de caractère régional qui, sous forme de droit conventionnel
prévaut très généralement depuis des années dans la pratique des Etats
riverains de la mer du Nord.

Ff) U reste encore à déterminer les principes et les règles selon lesquels
la délimitation du sommet (côté occidental) du plateau de la République
fédérale d'Allemagne devra être effectuée par les Parties. Cela exige au

64
64 PLATEAU CONTINENTAL (OP. IND. BUSTAMANTE Y RIVERO)

préalable que l’on examine la situation juridique résultant à ce sujet
de l'accord du 31 mars 1966 entre les Pays-Bas et le Danemark sur la
délimitation des plateaux continentaux que ces deux pays se sont attribués
sur la base du principe de l’équidistance; cela exige que l’on étudie aussi
la situation découlant des accords des 6 octobre 1965 et 3 mars 1966 qui
détermine par une ligne médiane ininterrompue (points G-F-H, carte,
annexe 16 au contre-mémoire) les limites entre les sommets des plateaux
anglo-néerlandais et anglo-danois, respectivement.

Quant au premier de ces trois accords, la Cour a estimé qu’il n’était
pas opposable à la République fédérale d'Allemagne qui, n’y ayant pas
participé, a fait connaître ses réserves aux contractants (ann. 15 au
mémoire). La Cour a indiqué aussi que, le Danemark et les Pays-Bas
n'étant pas des Etats limitrophes, l'application qu'ils ont faite du sys-
téme de l’équidistance n’est pas conforme au texte de l’article 6, para-
graphe 2, de la Convention de Genève de 1958.

En ce qui concerne les deux autres accords mentionnés (Grande-
Bretagne - Pays-Bas et Grande-Bretagne - Danemark) et sur lesquels
l'Allemagne fédérale a également formulé des observations (ann. 10
et 13 au mémoire), ce n’est pas à la Cour de se prononcer sur leur contenu
ou leur valeur, étant donné que parmi les contractants figure un Etat
tiers qui n’est pas partie aux présentes affaires. Aux termes des compromis,
il y a pour la Cour absence de compétence. Etant donné cette réalité la
Cour n'aurait aucune possibilité d’établir une règle quelconque visant le
tracé d’une ligne médiane anglo-allemande. Au point de vue hypothé-
tique, diverses possibilités pourraient être envisagées pour l'avenir: on
pourrait songer à un arrangement germano-britannique, auquel acquies-
ceraient les Pays-Bas et le Danemark, qui permettrait de retracer la ligne
médiane anglo-hollando-danoise afin d’y introduire, avec vraisembla-
blement une légère inflexion vers l’est, une petite section de ligne médiane
anglo-allemande, ou simplement un point si c’est un sommet triangulaire
qui est envisagé; on pourrait aussi songer à un accord tripartite entre
l'Allemagne fédérale, le Danemark et les Pays-Bas où la position théo-
rique ou mathématique d’une éventuelle ligne médiane germano-britan-
nique serait fixée a seule fin d’y situer la ligne (ou le point) de rencontre
avec les deux lignes latérales germano-danoise et germano-néerlandaise
du plateau continental de l’Allemagne fédérale, tracées conformément
aux indications du paragraphe 6, alinéa 5) ci-dessus — tout cela pour
compléter finalement la délimitation du plateau allemand. Dans cette
dernière hypothèse, un passage étroit maintiendrait probablement
unies les extrémités des plateaux néerlandais et danois en arrière du
plateau allemand et, cela étant, aucune participation contractuelle de la
Grande-Bretagne ne serait nécessaire pour rectifier la ligne médiane
actuelle. Ces hypothèses ou peut-être d’autres plus plausibles ou plus
pratiques peuvent être conçues en dehors de la voie judiciaire; mais elles
éveillent toutes dans l’esprit la conviction profonde que pour régler d’une

65
65 PLATEAU CONTINENTAL (OP. IND. BUSTAMANTE Y RIVERO)

façon satisfaisante cette situation, la Cour n'a, selon moi, d’autre règle
à dicter aux Parties que d’observer le principe de l’équité toujours inspiré
des deux éléments de droit déjà définis: le concept de la convergence
latérale à partir des points B et D de la carte citée ci-dessus et le con-
cept de l’accès à ce qui serait, au moins théoriquement, la ligne médiane
anglo-allemande ou un point de cette ligne, soit que les négociations
stipulent un sommet trapézoidal, soit qu’elles stipulent un sommet trian-
gulaire. A ce point, j’en reviens au texte du paragraphe 85, alinéas a)
et b) de l’arrêt:

«les Parties sont tenues d'engager une négociation [qui] ait un sens ...
[et] sont tenues d’agir de sorte que, dans le cas d’espèce, et compte
tenu de toutes les circonstances, des principes équitables soient
appliqués ».

*
* *

Ayant ainsi exprimé mon opinion individuelle, je dois encore ajouter
la déclaration suivante:

La comparaison indiquée au paragraphe 59 de l’arrêt a titre d’exemple
est tout à fait exacte quand elle montre les effets assez différents de cer-
taines configurations irrégulières de la côte sur la ligne d’équidistance
selon qu'on utilise celle-ci pour tracer les limites latérales des eaux
territoriales dont l'étendue vers le large n’est pas considérable ou pour
définir les limites latérales de plateaux continentaux plus vastes. Mais du
fait qu'aucun accord uniforme et encore moins unanime n'existe entre les
Etats au sujet de la largeur de la mer territoriale de chacun d’eux, et
qu'il n’est pas toujours sûr que dans tous les cas la largeur du plateau
continental d’un Etat déterminé dépassera celle de sa mer territoriale, on
ne saurait conclure avec certitude que les effets de déviation affectant la
ligne d’équidistance se produiront en pratique de la façon et dans la
proportion qu’indique le texte. J'ai donc estimé préférable d'exprimer une
réserve en ce qui concerne mon adhésion au contenu de ce paragraphe 59,
d'autant plus que si les problèmes de la mer territoriale sont connexes, ils
ne constituent pas directement l'objet principal du différend, qui vise
concrètement le plateau continental.

{ Signé) J. L. BUSTAMANTE Y RIVERO.

66
